El Juez Asociado Señor Ramírez Bages
emitió la opinión del Tribunal.
La cuestión a determinar en este recurso es si constituye una doble exposición bajo la Regla 64(e) (1) de las de Procedimiento Criminal, la celebración de una segunda vista ante otro jurado de una acusación de hurto debido a que el tribunal de instancia ante el cual se celebraba la primera vista (1) permitió una enmienda de la acusación, luego de desfilar la prueba de la defensa, con el fin de eliminar una incongruencia entre las alegaciones y la prueba, de manera que, en vez de imputar el hurto de piezas de un automóvil se hiciera constar que el peticionario hurtó dicho vehículo, y, (2) con el consentimiento del peticionario, pospuso .el juicio para celebrarlo ante otro jurado de acuerdo a la Regla 38(d) (2) de las de Procedimiento Criminal. *263Creemos que bajo tales circunstancias, no debe prosperar la defensa de doble exposición.
A los efectos de un mejor entendimiento de la cuestión planteada, se hace necesario hacer un resumen de la prueba aducida por las partes y de los incidentes subsiguientes.
En el caso de Pueblo v. Osvaldo Ortiz Báez, Criminal G-66-103, comenzó el juicio en 9 de noviembre de 1966, en el Tribunal Superior, Sala de Ponce. Se acusó entonces al ahora peticionario del hurto de varias piezas valoradas en más de $100 del automóvil del Sr. Eligió López Rivera.
El ministerio público expuso su teoría del caso al jurado y les dijo que trataría de probarles que el 10 de enero de 1966 Eligió López Rivera llegó al Barrio Pulguillas de Coamo en su automóvil o que estaba a nombre suyo y lo dejó esta-cionado frente a la residencia de una tía suya; que al otro día por la mañana el automóvil había desaparecido del lugar; que se querelló a la policía y luego el vehículo apareció en el Barrio Matón de Cayey desmantelado de' sus piezas y quemado; que las piezas del carro posteriormente se ven-dieron por el acusado y otro más a distintas personas; que las piezas vendidas fueron sacadas del vehículo y coincidían con las del vehículo que le había sido hurtado a Eligió López.
El primer testigo del Pueblo fue Clotilde López Rodrí-guez. Declaró que era residente del Barrio Pulguillas de Coamo; que Eligió López era su hijo y ahora se encontraba en Vietnam; que para el 12 de enero de 1966 su hijo tenía *264un automóvil Chevrolet de 1956 color amarillo y negro com-prado por el testigo y que él valoró en $1,500 luego de haberlo reparado; que el vehículo estaba a nombre suyo y lo utilizaba su hijo; que el 11 de enero su hijo vino a su casa y estacionó el vehículo frente a la casa de una tía de él; que esa noche no utilizaron el carro y por la mañana el ve-hículo no estaba allí. Notificaron al cuartel de la policía de Aibonito ese mismo día. Volvió a ver el vehículo, quemado, el día 14 cuando la policía les notificó que lo habían encon-trado en Cayey. Le faltaba el motor, las gomas y la trans-misión.
Después de ser contrainterrogado este testigo, y en au-sencia del jurado, el ministerio público solicitó que se le permitiera enmendar la acusación para que dispusiera en su lugar “que el vehículo era propiedad del señor Clotilde López Rodríguez, pero bajo la posesión inmediata de su hijo el señor Eligió López Rivera.” Se opuso la defensa por entender que la enmienda variaba los elementos del delito y se imputaba entonces un delito distinto. Permitida la enmienda, el tribunal entonces preguntó si había objeción a que se suspendiera el juicio a lo cual contestó la defensa, primeramente, que no tenía objeción pero luego, después de otras consideraciones manifestó que el caso debía con-tinuar y así lo dispuso la Sala.
Acto seguido, se le volvió a leer la acusación en su totalidad al jurado con la enmienda aceptada según trans-crita. Continuado el proceso, el fiscal anunció el testimonio de Sergio Vargas Miranda. Por segunda vez la Sala pre-guntó si “habiéndose emitido la resolución del Tribunal ¿la Defensa no tiene objeción a que continúe el caso?” Expresó la defensa: “no tenemos objeción a que continúe el caso con la salvedad hecha por la defensa.” La salvedad era que entendía que la acusación enmendada alegaba un delito distinto.
*265El Sr. Sergio Vargas Miranda testificó que: era resi-dente del barrio Matón Abajo de Cayey el 11 al 12 de enero de 1966; conocía al acusado y a otra persona llamada Rafael Colón Pagán desde hacía 21 años; el 12 de enero el testigo tenía su automóvil estacionado con el motor en el piso para repararlo y como a las diez de la mañana el acusado y Colón Pagán “ofrecieron venderme el motor de ese carro por la cantidad de $75.” El testigo hizo el negocio en presencia de Miguel Ángel Rivera que tenía carro y de un mecánico de nombre José Antonio Rodríguez; éste sacó el motor del carro y lo condujo donde estaba el otro. El vehículo del motor vendido estaba estacionado frente a la casa del acu-sado Osvaldo Ortiz Báez, tenía capota amarilla, el bonete y la parte de abajo negros, y era del año 1956. El motor comprado lo llevó Miguel Ángel Rivera y lo montó José Antonio Rodríguez. El acusado y Colón Pagán le informaron que el motor era de ellos. Posteriormente declaró el testigo que el acusado y Colón Pagán vendieron las gomas a Andrés Cartagena residente también del barrio. Después llegaron los guardias y le dijeron que el motor no era de ellos, que era hurtado y querían llevarse las piezas. El testigo no tuvo objeción a que se llevaran las piezas y también el carro suyo con el motor montado. Además del motor, le compró al acusado y a Colón Pagán la transmisión y el radiador por los $75. No conocía al dueño del vehículo y dijo que si hu-biese sabido que el automóvil era hurtado no hubiera com-prado eso.
El contrainterrogatorio del testigo Vargas Miranda iba dirigido a establecer que la persona que verdaderamente hurtó el vehículo en cuestión era el propio Vargas Miranda.
Andrés Cartagena declaró que para enero de 1966 era porteador público entre Cayey y Aibonito; que conocía al acusado, nacidos en el mismo barrio al igual que a Rafael Colón Pagán; que el 11 de enero de 1966 el acusado Ortiz Báez y Colón Pagán fueron a ofrecerle las gomas y a dár-*266selas baratas; el testigo aceptó comprarlas y ellos le dijeron que eran de un carro que habían comprado y le vendían las gomas porque necesitaban dinero. Les dio $10 para luego darles $10 más por tres gomas con sus aros, color amarillo; que vio el carro de donde salieron las gomas en una finca de Matón y Rafael Colón lo llevó allí. Ortiz Báez lo estaba esperando. El testigo usó dos gomas en su automóvil y al enterarse más tarde de algo, devolvió las gomas al acusado Ortiz Báez y a Colón Pagán y se comunicó con la policía. El acusado y Colón Pagán le dijeron que no se apurara que podía correr las gomas porque el carro no iba a aparecer.
En contrainterrogatorio Cartagena aceptó que al com-prar las gomas, los aros estaban pintados de amarillo y que él los pintó entonces de colorado. Dijo que sabía que el acu-sado no sabía guiar ni tenía licencia de conducir. Manifestó el testigo que el acusado y su acompañante le habían dicho que no se apurara que ya el carro lo habían desaparecido; que se habían robado el carro en Pulguillas y que se callara que no se iba a saber nada.
José Antonio Rodríguez testificó que el carro de Vargas se le rompió frente a donde vivía el testigo y Vargas le dijo que iba a comprar un motor para ponérselo. El testigo sacó el motor roto. Miguel Ángel Rivera llevó un motor para que el testigo lo montara como lo montó al vehículo de Vargas. No sabe de dónde salió el motor. Repreguntado, negó haber visto transacción sobre este motor con el acusado.
Declaró después el testigo Argimiro Ortiz Vega. Dijo haberle comprado a Eligió López Rivera un motor Chevrolet para un carro suyo de 1956. Montado el motor en su carro, vino la policía a investigar y le encontró el número al motor. Era el 0095767 F 562. Contrainterrogado no pudo decir de memoria el número de su seguro social que lo tenía desde 1950.
El siguiente testigo del Pueblo fue el agente Antonio Espada. Dijo que hizo la investigación de este automóvil *267hurtado que apareció desmantelado en el Barrio Matón. Andrés Cartagena informó el caso. El y un detective entre-vistaron a Vargas quien les dijo que había comprado el motor a Osvaldo Ortiz Báez incluso la tablilla Núm. 879-008. No interrogó al acusado antes de someter el caso porque se había ido del barrio. Repreguntado dijo que el carro quemado no tenía tablilla. Ésta se la entregó el testigo Sergio Vargas quien “en la búsqueda la encontró y me la entregó.” Encontró a Sergio Vargas con las piezas del carro desaparecido en la carretera. Declaró que “a Sergio Vargas nunca se le imputó nada . . . voluntariamente él estaba cooperando en la in-vestigación con nosotros.”
Terminada la prueba de cargo, la defensa presentó una moción de absolución del acusado (non suit) porque no se identificaron las piezas hurtadas y no se había probado el valor de éstas a los efectos del grado mayor de hurto. El tribunal de instancia declaró sin lugar esta moción por en-tender que se había establecido que el valor del vehículo identificado ascendía a $1,500 y que “la prueba que hay ante este tribunal es el valor del costo original de ese carro y la reparación y las únicas piezas con valor probado de $95, $75 el motor, tomando eso como cierto, y $20 las gomas.”
Resulta evidente que desde el inicio del primer juicio en el caso, se ofreció establecer, dentro del marco de los hechos expuestos en la acusación, el hurto del vehículo Chevrolet perteneciente a Eligió López Rivera pero inscrito a nombre de su padre Clotilde López Rodríguez. Así lo entendió el tribunal de instancia al denegar la moción de absolución.
Por la defensa testificó Miguel Ángel Rivera, testigo renunciado por el fiscal. Declaró que el 13 ó el 14 de enero de 1966, Sergio Vargas Miranda le pidió que le llevara un motor para ponérselo a su carro Chevrolet del 1956; que este vehículo hacía como dos meses que no funcionaba; que el motor lo tenía Vargas enganchado a un árbol cerca de *268un carro que le había dicho que había comprado “en el barrio Pulguillas de Aibonito.” Que en ningún momento vio transacciones con ese motor entre el acusado y Vargas, ni con Rafael Colón; que el acusado no sabe guiar automóvil; que al otro día Vargas fue a casa del testigo acompañado de un hermano y le pidió un galón de gasolina al hermano del testigo, que le fue entregado, sin decir para lo que era; que de ahí Vargas se dirigió a su casa y como a los cuatro o cinco minutos se vio que se incendió el carro que ellos tenían allí y al que él había ido a buscar el motor. El contrainte-rrogatorio de este testigo consistió mayormente de la con-frontación que le hizo el fiscal con su declaración jurada prestada anteriormente. El testigo manifestó que solamente sabía firmar pero que no sabía leer. La declaración jurada anterior fue presentada en evidencia y le fue leída al jurado. El testigo se ratificó en que era correcto lo declarado en corte. Negó haberle declarado al fiscal que el acusado y Colón Pagán hubieran hurtado esas piezas.
Con la objeción del ministerio público, el tribunal oyó el testimonio del testigo de defensa Antonio Ortiz Báez, hermano del acusado. Manifestó que el 12 de enero de 1966, al mediodía, vio a Sergio Vargas sacando el motor del ve-hículo Chevrolet del 1956 en presencia de José Antonio Ro-dríguez. Allí no estaba el acusado ni Colón Pagán. El fiscal renunció a contrainterrogar a este testigo conforme a su objeción a que declarara.
El último testigo de defensa fue Rafael Colón Pagán. Manifestó que el 11 de enero de 1966, a las ocho y media de la noche, Sergio Vargas lo fue a ocupar para que lo llevara al barrio Pulguillas de. Coamo a buscar un carro que él había comprado. El testigo rehusó porque no tenía automó-vil, había vendido el suyo días antes para irse a Nueva York; que el automóvil de Sergio Vargas, Chevrolet de 1956, hacía dos meses que estaba malo; que Ángel Luis Rivera aceptó llevarlo al sitio y el testigo los acompañó porque Rivera sólo *269poseía licencia de aprendizaje. En la carretera montaron al acusado Ortiz Báez; que al llegar al barrio Pulguillas, Vargas dijo que lo dejaran allí que iba a ver a su novia y luego se iría en el carro que había comprado, y de ahí ellos regre-saron a su casa. Que el próximo día Vargas le pidió que le dijera a Andrés Cartagena que se viera con él para entre-garle unas gomas, que ellos habían hablado anteriormente sobre ese negocio; que luego Cartagena le informó que le había comprado las gomas a Sergio. Dijo el testigo que trabajaba ganando $60 semanales, y el viernes 14 se fue para Nueva York hasta mayo. Fue acusado por estos hechos.
Al reanudarse la sesión del tribunal de instancia, luego de un receso, el fiscal solicitó una enmienda a las alegaciones de la acusación “amparándose en lo dispuesto en la Regla 38 de las de Procedimiento Criminal, en el sentido de que se le impute al acusado ... en vez de que hurtó piezas de un automóvil Chevrolet del año 1956 tablilla 879-008, se corrija y se haga constar que el acusado se robó, hurtó el vehículo en su totalidad . . . .”
El apelante objetó la enmienda en cuestión por tardía y porque imputaba un delito completamente diferente; que estando en la etapa de la prueba de la defensa, “no estamos preparados para representar al acusado en un caso que se viene a responder de unas piezas y ahora se viene a responder del auto completo.” Es aparente del récord que el fundamento de la defensa es que la enmienda en cuestión alega un delito distinto al alegado originalmente y que por lo tanto no procede de acuerdo con lo dispuesto en la refe-rida Regla 38(d).
El juez de instancia determinó, entonces, que “con esta enmienda los derechos fundamentales del acusado se per-judican y por lo tanto debe posponerse el juicio para cele-brarlo ante otro jurado ...” y preguntó si la defensa se opondría a esto. Concluimos que estaba fundado en deter-minar que los derechos sustanciales del acusado se habían *270perjudicado en vista de la alegación de la defensa de que no estaba preparada para enfrentarse a la acusación en-mendada.
La defensa repite, en efecto, que la enmienda es tardía y que no está preparada para seguir el caso con esa en-mienda ; repetidamente se opone a que se siga viendo el caso, en armonía con su planteamiento de que la enmienda con-lleva la alegación de un delito distinto. Indica que “el plan-teamiento que haríamos de señalarse el caso para otro día sería precisamente oponernos a que se celebre el caso tan siquiera”, así fundamentando su planteamiento de- delito distinto. Por último arguye que “De verse el caso con otro jurado sería precisamente un ‘Double Jeopardy’.”
Ante la oposición ■ tan tenaz de la defensa, el juez de instancia ordenó la continuación de la vista del caso a base de la acusación enmendada. Preguntada la defensa si nece-sitaba tiempo, contestó que media hora. Añadió la defensa que “. . . nosotros nos oponemos a esa enmienda si su Señoría decide que se siga o no, como su Señoría ha dicho que vamos a proseguir con el caso yo no tengo más remedio que acatar la orden de su Señoría; yo me veo obligado a acatar la orden que es, como abogado, lo que tengo que hacer y sigo viendo el caso y me opongo no solamente a que se vea por otro jurado sino que entiendo que no se puede ver ni por este jurado ni por ningún otro jurado, o sea, que nada se puede ver” (Énfasis nuestro.) Este planteamiento, repito una vez más, se basa, como consistentemente argüyó la defensa, en que la enmienda alega un delito distinto.
Al reanudarse la sesión, luego del receso de media hora, el juez de instancia volvió a repetir que entendía que el juicio debía posponerse para celebrarlo ante otro jurado y volvió a preguntar a la defensa si no se oponía a ello. Ésta contestó “no nos oponemos a que su señoría la señale para que se vea ante otro jurado pero sin renunciar a 'ningún derecho que proteja al acusado.” (Énfasis nuestro.)
*271No tenemos duda que esta última expresión de la defensa constituye un consentimiento expreso, claro y explícito, que no deja lugar a dudas de que fue dado a la posposición del caso para verse ante otro jurado de acuerdo con lo dispuesto en la Regla 38(d). La expresión de que no se renunciaba a ningún derecho del acusado no hace dicho consentimiento menos expreso, claro o explícito, pues necesariamente se refería al planteamiento tantas veces hecho previamente de que la enmienda no procedía porque alegaba un delito distinto y por lo tanto debía sobreseerse el proceso según lo dispone el segundo párrafo de la Regla 38(d). La certeza de esto se comprueba por el hecho de que al iniciarse la segunda vista del caso ante otro jurado, la defensa planteó la improcedencia de la enmienda y ratificó su posición original al efecto de que debía archivarse el asunto bajo la Regla 38(d) párr. 2 ante su criterio de que la segunda enmienda imputaba un delito distinto, planteamiento que fue rechazado otra vez al concluir el juez que presidía la segunda vista del caso que se trataba del mismo delito de hurto.
En Ríos Mora v. Tribunal Superior, 95 D.P.R. 117 (1967), solicitada una enmienda a la acusación después de terminada la prueba de cargo, disuelto el jurado y seña-lado el caso para nuevo juicio, y planteada la cuestión de exposición anterior, dijimos que:
“Sin entrar a considerar si en verdad era necesaria la enmienda propuesta por el ministerio público ya que aparente-mente no existía tal incongruencia o desacuerdo entre las alega-ciones y la prueba que ameritara la aplicación de la Regla 38(d), lo cierto es que la actuación del tribunal al permitir la en-mienda no afectó el derecho del acusado a un juicio justo e imparcial. La corte al permitir la enmienda ofreció a la de-fensa la alternativa de continuar la vista o disolver el jurado y concederle un nuevo juicio. Pero la defensa no aceptaba ni lo uno ni lo otro.
*272La actitud asumida por la defensa en el sentido de oponerse a la continuación de la vista obligó al magistrado que presidía el tribunal a adoptar la medida que creyó menos perjudicial al acusado que era disolver el jurado y empezar otro juicio. Era la menos perjudicial pues dada la actitud de la defensa de oponerse a la continuación del juicio, la corte hubiera tenido que nombrarle otro abogado, quien evidentemente no podía, aunque se pospusiera la continuación de la vista para que con-ferenciara con el acusado y los testigos, brindarle la misma asistencia que los abogados que le habían asistido desde el co-mienzo del proceso y que- conocían todos los pormenores de la prueba. Un nuevo juicio ciertamente era más beneficioso al acusado.”
Concluimos en Ríos Mora, supra, que bajo las circunstancias de dicho caso no podía invocarse el impedimento de exposi-ción anterior para derrotar el nuevo juicio.
La única diferencia que existe entre Ríos Mora, supra, y el caso que nos ocupa consiste en que en aquél se mantuvo siempre la oposición de la defensa a la posposición del caso para verse ante otro jurado mientras que en la causa ante nos, la defensa por último consintió a tal posposición, ca-yendo así de lleno la situación procesal planteada dentro del marco de la Regla 38(d).
En vista de lo expuesto, no podemos convenir en que el peticionario ha sido puesto en riesgo más de una vez de ser castigado. Éste no es un caso de doble exposición. La naturaleza de la enmienda de la acusación en este caso era sustancial y no meramente de defectos de forma. A nuestro juicio, el juez que presidió la primera vista del caso actuó correctamente, de acuerdo con lo dispuesto en la Regla 38 (d) al admitir la enmienda en cuestión y así conformar la acu-sación con la prueba, así como al insistir, en protección de los derechos del acusado, en la posposición del juicio para celebrarlo ante otro jurado a lo que accedió el peticionario.

*273
Por lo tanto, se anulará el auto expedido y se devolverá el caso al tribunal de instancia para la continuación de los procedimientos.

El Señor Juez Presidente no intervino. El Juez Aso-ciado Señor Santana Becerra disintió en opinión separada en la cual concurre el Juez Asociado Señor Hernández Matos.
—O—

 La Regla 64(e) dispone que:
“La moción para desestimar la acusación o la denuncia, o cualquier cargo de las mismas, sólo podrá basarse en uno o más de los siguientes fundamentos:
“(e) Que el acusado ha sido convicto, o ha estado expuesto a serlo, o ha sido absuelto del delito que se le imputa. Si la moción para deses-timar se basare en este fundamento, la misma expresará el nombre bajo el cual el acusado fue convicto, expuesto a convicción o absuelto, y la fecha, tribunal y lugar de convicción, exposición o absolución. La moción para desestimar podrá presentarse por cualquier acusado que hubiere sido absuelto por los méritos del caso, no obstante haber existido cualquier defecto en la acusación o denuncia.” (Énfasis nuestro.)


 La Regla 38(d) dispone que:
“(d) Incongruencia entre las alegaciones y la prueba. El tribunal podrá permitir enmiendas a la acusación, a la denuncia o a un escrito de especificaciones en cualquier momento antes de la convicción o absolución *263del acusado, en caso de que hubiere incongruencia, entre estas alegaciones y la prueba. La incongruencia o desacuerdo entre las alegaciones y la prueba no será fundamento para la absolución del acusado; pero el tribunal, siempre que el acusado no se opusiere, deberá posponer el juicio si es de opinión que los derechos sustanciales del acusado se han perjudicado, para celebrarlo ante otro jurado- o ante el mismo tribunal si el juicio no fuere por jurado, y según el tribunal determinare.
“Si la incongruencia o desacuerdo es de tal naturaleza que la prueba estableciere un delito distinto del imputado, no incluido en éste, o estable-ciere la comisión de un delito fuera de la competencia del tribunal, se deberá disolver el jurado y se sobreseerá el proceso.” (Énfasis nuestro.)